The opinion of the Court was delivered by
Mr. Justice Cheves.
This is a most extraordinary question. The heirs, executors, and administrators, are expressly bound by the terms of the bond, and by law ought to be so bound, in the same manner as in bonds for the payment of money, in the ordinary transactions of business. As well might it be questioned, whether the legal representatives of a man are bound to administer his assets in the payment of debts. It is indeed that very question. The judgment of the District Court is affirmed unanimously.
GrimJcé, Colcoek, Gantt, Johnson, and JVbtt, J-concurred.